Citation Nr: 0410639	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  98-05 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder 
other than PTSD, to include major depressive disorder and bipolar 
disorder.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1974 to August 1975.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which denied service connection for PTSD and major 
depressive disorder, and from a December 2001 decision in which 
the RO denied entitlement to service connection for bipolar 
disorder.

In October 2002, the Board remanded this case to the RO for 
additional development.

Although the Board regrets further delay, the portion of this 
appeal addressing service connection for a psychiatric disorder, 
to include major depressive disorder and bipolar disorder, is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is required 
on your part.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein have been 
obtained.

2.  The veteran does not have PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and Pub. L. 
No. 108-183, §§ 701(a),(b); 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C.A. § 5102, 5103(b)), redefined VA's duty to 
assist a veteran in the development of a claim.  

The Board finds that all relevant evidence has been obtained with 
regard to the veteran's claim.  The veteran's service medical 
records are associated with the claims folder.  The veteran stated 
that there were outstanding treatment records at the VA medical 
center in Durham, North Carolina, which showed treatment for PTSD 
from 1975 to 1993.  The VA medical center, however, was unable to 
locate any medical records for treatment received by the veteran 
during that time period.  The RO informed the veteran of this in a 
letter dated in January 2003.  The veteran has submitted other 
treatment records and statements from medical personnel, and 
stated in a May 2003 letter that he had no additional evidence 
that he wanted considered in his appeal for service connection for 
PTSD.  

The Board notes that Nathan Strahl, M.D., has reported treating 
the veteran for psychiatric disability.  Although, the treatment 
records are not of record, Dr. Strahl has summarized this 
treatment, and has reported opinion's in favor of the veteran's 
claim.  In view of the favorable opinions, it must be presumed 
that Dr. Strahl's summary put the records in a light most 
favorable to the veteran's claim.  A remand to obtain these 
records could only serve to support a denial.  

The veteran was afforded VA examinations in August 2001 and May 
2003. 

The VCAA requires VA to notify claimants of the evidence needed to 
substantiate their claims, of what evidence they are responsible 
for obtaining, and of what evidence VA will undertake to obtain.  
38 U.S.C.A. § 5103(a); See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In letters dated in April 2001 and April 2003, the RO notified the 
veteran of the evidence needed to substantiate his claims for 
service connection, and offered to assist him in obtaining any 
relevant evidence.  The letters gave notice of what evidence the 
veteran needed to submit and what the VA would try to obtain.  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The Court expressed the view that a VCAA notice letter 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that VA 
will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything you've got 
pertaining to your claim(s).

VA's General Counsel has held that Pelegrini's holding regarding a 
fourth notice requirement constituted dicta.  VAOPGCPREC 1-2004 
(2004).  In any event, the veteran received notice to submit 
evidence in his possession.

In the April 2001 and April 2003 letters, the RO specifically 
informed the veteran of the evidence he needed to submit.  The RO 
specifically requested any additional evidence he wanted 
considered.  The letters complied with the statutory and 
regulatory requirements as set forth in the Court's Pelegrini 
decision because they informed the veteran (1) of what evidence, 
if any, was necessary to substantiate his claim, and it (2) 
indicated what portion of that evidence the veteran was 
responsible for sending to VA, and (3) which portion VA would 
attempt to obtain on behalf of the veteran, in compliance with the 
guidance set forth by the Court in Quartuccio.  Moreover, in 
compliance with the fourth notice requirement identified by the 
Court in Pelegrini, the RO requested that the veteran provide any 
evidence in his possession that pertains to the claim.  

The notice in this case was provided after the initial 
adjudication, which took place prior to enactment of the VCAA.  VA 
has taken the position that Pelegrini is incorrect if it applies 
to pre-VCAA adjudications, and has sought further review of this 
aspect of Pelegrini.  See Landgraf v. USI Film Products, 511 U.S. 
244 (1994) (holding that a statute may produce a prohibited 
retroactive effect if it "impose[s] new duties with respect to 
transactions already completed" or "attaches new legal 
consequences to events completed before its enactment").  However, 
assuming that Pelegrini did apply, the delayed notice did not 
prejudice the veteran.

The veteran submitted additional argument, and the RO obtained 
additional evidence after the VCAA notices.  However, the RO 
considered this evidence and the veteran's claim on a de novo 
basis.  The RO did not impose any higher evidentiary burden on the 
veteran than it did when it initially adjudicated his claim.  If 
the veteran had submitted additional evidence substantiating his 
claim, he would have received the same benefit as he would have 
received had he submitted the evidence prior to initial 
adjudication.  The effective date of any award based on such 
evidence, would have been fixed in accordance with the claim that 
was the subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2003) (new and material evidence received prior to the expiration 
of the appeal period, or prior to the appellate decision, if a 
timely appeal has been filed, will be considered as having been 
filed with the claim, which was pending at the beginning of the 
appeal period); see also 38 C.F.R. § 3.400(q)(1) (2003) (providing 
that when new and material evidence is received within the appeal 
period, the effective date will be set as if the prior denial had 
not been made).

The veteran has been provided with the required notice and that 
all indicated development has been completed.  Hence, no further 
notice or assistance to the veteran is required to fulfill VA's 
duty to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  



Pertinent Law and Regulations

In order to establish service connection, the facts, as shown by 
evidence, must demonstrate that a disease or injury resulting in 
current disability was incurred during service or, if pre-existing 
active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2003). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in resolving 
each such issue shall be given to the veteran.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), it was observed that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its merits the 
preponderance of the evidence must be against the claim.  Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. 
at 54). 

Factual Background

The veteran's service records show that he served as a medical 
service specialist and worked in an emergency room in Arizona.  He 
had no foreign service.

VA outpatient treatment records show that in October 1986 the 
veteran complained of nightmares about his time in service as a 
medic.  The examiner noted "? post traumatic stress disorder" on 
the record.  There is also a note that the veteran was scheduled a 
mental health appointment in November, but there is no record 
available from that appointment.  In July 1989, he reported a 
nightmare related to an event in service when he had to go pick up 
a decapitated body.  It was noted that he had had multiple 
emergency room visits for alcohol related injuries.  The 
assessments were alcohol and psychoactive substance dependence, 
alcoholic hallucinations, and a mixed personality disorder.

The veteran underwent a psychological assessment and evaluation by 
the PTSD program at the Durham VAMC in January 1997.  The report 
of that assessment and evaluation is of record.  It summarizes the 
results of information received during a four session clinical 
evaluation, which included a review of available records, three 
hours of psychological testing, and three hours of clinical 
interview.  The PTSD clinical team of psychologists determined 
that the results of the psychometric testing and clinical 
interview support an Axis I diagnosis of PTSD related to trauma he 
experienced while working as a medic in the military, 
polysubstance dependence, and recurrent major depressive disorder.  

An undated statement from M. Hertzberg, M.D., director of the PTSD 
clinic at the Durham VAMC, was also submitted.  Dr. Hertzberg 
based his opinion on a review of the record provided to him by the 
Durham VAMC personnel department, which was considering 
terminating the veteran's employment.  He opined that the veteran 
met the DSM-IV criteria for a diagnosis of PTSD based on a non-
combat trauma that he experienced while serving as an Air Force 
medic in the early 1970's and that the veteran also recounted 
experiencing trauma while not in the military.  He further stated 
that he has not treated the veteran in the past, nor is he 
currently treating him, and that he does not have updated or 
current information as to his condition at present or what 
treatments he may be receiving.  

A statement from N. Strahl, M.D. dated in August 2000 indicates 
that he followed the veteran for a number of years for a 
combination of major depression, PTSD, possible bipolar disorder, 
and substance abuse.  He opined that the veteran had PTSD caused 
by "trauma during the service in Vietnam when he was an emergency 
room [medic] in the United States Air Force."  

The veteran was afforded a VA examination in August 2001 by W. 
Bodner, M.D.  Dr. Bodner stated that the medical records were 
reviewed prior to completion of the examination.  He received the 
history from the veteran describing his symptoms and stressors, 
which included a post-service incident in 1976 when he observed a 
bar fight that ended in one man "blowing the head off" another 
with a gun.  The veteran also reported a history of verbal, 
physical and emotional abuse in childhood.  The examiner reviewed 
the statement from Dr. Strahl.  Dr. Bodner noted, however, that 
the veteran had never served in Vietnam.  He concluded that due to 
the "disparity of opinions and obvious areas concerning the origin 
of the veteran's alleged traumatic experiences," it would be in 
the veteran's best interest that he have another psychological 
evaluation to help determine the true nature and extent of his 
symptoms.  He also included a later note stating that 
psychological testing had been reviewed, and he diagnosed mixed 
substance abuse by history and personality disorder.

The veteran was afforded another VA examination for PTSD in May 
2003.  Dr. Bodner stated that the veteran's medical records were 
reviewed prior to completion of the examination.  The veteran 
again reported the stressor of picking up a decapitated body.  He 
reported a new in-service stressor consisting of putting bodies in 
body bags after a house fire.  The examiner noted the symptoms and 
stressors described by the veteran, including a stressor involving 
a shooting in a bar during which blew a man's head off in June 
1975.  

He also noted that the veteran had a compensation and pension 
examination in the clinic in September 2001 where he had a 
thorough battery of psychological tests performed.  The conclusion 
given by that examiner was that:

The glaring contradiction between the veteran's statements both 
given for this examination and submitted in writing earlier, 
versus other elements of his C-file lead to the conclusion that 
his reports are unreliable.  The current examiner noted that a 
pattern of substance abuse and fighting evidently was present 
before he entered the Air Force and could not be determined 
whether he is consciously malingering with regard to PTSD or is 
merely adopting PTSD as a more acceptable way of understanding and 
explaining his lifestyle.  

At the September 2001 VA examination, mixed substance abuse by 
history, intermittent explosive personality disorder and 
antisocial personality traits were diagnosed.  

The examiner determined that the veteran met the DSM-IV criteria 
for PTSD "according to [the veteran's] history," but in reviewing 
the medical record "with all its inconsistencies," it was the 
examiner's opinion that the veteran's symptoms were more 
accurately secondary to other diagnosed psychiatric conditions.  
The diagnosis on Axis I was intermittent explosive disorder and on 
Axis II, personality disorder not otherwise specified.

In November 2003, Dr. Strahl added an addendum to his August 2000 
statement, noting that it "might contain a minor error" in that 
"the PTSD was caused during the Vietnam era while serving our 
country, rather than Vietnam itself."

Analysis

The essential question in this case is whether the veteran has 
PTSD.  As noted above, medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a) is required.  In this 
regard, the record contains reports showing that the veteran has 
PTSD and VA examinations and a report that show that the veteran 
has psychiatric conditions other than PTSD.  The Board finds that 
the VA examinations and the report showing that the veteran does 
not have PTSD are more probative than the reports showing a 
diagnosis of PTSD.

Dr. Hertzberg, the director of the PTSD clinic, opined that the 
veteran had PTSD based on the non-combat trauma he experienced 
while serving as a medic.  His opinion was for purposes of 
determining whether PTSD was affecting the veteran's employment at 
the Durham VAMC, and it was based on a review of the records 
provided to him by personnel without any examination of the 
veteran.  Dr. Bodner, the VA examiner, agreed with Dr. Hertzberg 
that the veteran met the DSM-IV criteria for PTSD, if one relied 
on the veteran's history, but because of inconsistencies, which 
Dr. Hertzberg did not have the opportunity to observe, that led 
him to conclude that the veteran suffers from other psychiatric 
conditions.

The VA examination reports dated in August 2001 and March 2003, 
produced the only opinions that are the product of a review of the 
entire record.  The examiner who conducted these examinations 
considered the favorable diagnoses as well as those that were 
against the veteran's claim.  He noted the inconsistencies both in 
the veteran's reporting of histories, as well as with the 
statements of Dr. Strahl, one of the veteran's treating 
practitioners.  As an example, the veteran told the VA examiner 
about a post-service stressor at the August 2001 examination about 
a shooting in a bar.  When the veteran told the same examiner 
about that same incident in March 2003, he related that it had 
occurred while the veteran was still in service.  


Dr. Stahl's opinion is of little if any probative value since it 
was initially based on an inaccurate history.  See Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993) (holding that an opinion 
based upon an inaccurate factual premise has no probative value.  
Although Dr. Stahl corrected the statement three years later, the 
credibility of the opinion is affected.  

The Board finds that the VA examination excluding a diagnosis of 
PTSD is more probative than the reports showing a diagnosis of 
PTSD.  In general, the examiner, a psychiatrist, utilized 
psychological testing, clinical interviews and a review of the 
claims file in determining that the veteran does not have PTSD.  
Additionally, the examiner gave a detailed rationale for 
determining that the veteran does not have PTSD.  Such rationale 
included an explanation that the veteran's current psychiatric 
complaints which were attributed to disorders other than PTSD 
(i.e., polysubstance dependency and intermittent explosive 
disorder).  On the other hand, the Board notes that the 
practitioners who diagnosed the veteran as having PTSD were 
psychologists, as opposed to psychiatrists.  Dr. Hertzberg, the 
psychiatrist who did give a diagnosis of PTSD, based his opinion 
on a review of records provided to him from Durham VAMC personnel 
and without an examination of the veteran.  Also, in light of the 
inaccurate recording of the veteran's service and key facts of 
record, Dr. Stahl's report is less probative than the reports of 
other examiners who conducted thorough review of the veteran's 
claims folder.

Given the foregoing, the most persuasive evidence shows that the 
veteran does not have PTSD.  Accordingly, the Board concludes that 
the preponderance of the evidence is against the claim of service 
connection for PTSD; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The veteran contends that his psychiatric disorder, to include 
major depressive disorder and bipolar disorder, had its onset 
while he was in active service.

The veteran was afforded a VA examination for his mental disorders 
(excluding PTSD) in September 2001.  The examiner stated that the 
record showed no episodes of treatment for mental health concerns 
while in the military.  He stated that the veteran received Valium 
for a short time from a practitioner who treated him for a back 
injury, although the veteran stated that the Valium was for a 
nervous condition.  The examiner gave an Axis I diagnosis of mixed 
substance abuse by history and intermittent explosive personality 
disorder, and an Axis II diagnosis of antisocial personality 
traits.

The service medical records, however, show that the veteran was 
treated for nervousness while in service.  In a treatment record 
dated in May 1975, the veteran complained of having trouble with 
his supervisor.  The doctor gave him Librium for his anxiety.  In 
a May 1975 statement regarding an Article 15 action, the veteran 
stated that he was having trouble with his supervisor and that he 
was put on medication for his nerves.  In his July 1975 separation 
examination, the veteran checked the box stating that he had 
nervous trouble.  In the notes section, the examiner stated that 
the veteran had nervous trouble over the type of discharge he was 
receiving.

VA regulations provide that where a "diagnosis is not supported by 
the findings on the examination report or if the report does not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes."  38 
C.F.R. § 4.2 (2003); see 38 C.F.R. § 19.9 (2003).  Where the Board 
makes a decision based on an examination report that does not 
contain sufficient detail, remand is required "for compliance with 
the duty to assist by conducting a thorough and contemporaneous 
medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993). 

The VA examiner stated in the September 2001 examination report 
that there were no records of treatment of for mental health 
concerns while the veteran was in the military.  However, there 
was a treatment record showing that he was receiving Librium for 
anxiety.

The Board finds that another VA psychiatric examination that 
includes a thorough review of the veteran's claims folder and 
service medical records is necessary to make a decision on this 
claim.

Accordingly, this case must be REMANDED to the RO for the 
following action:  

1.  The examiner who conducted the September 2001 examination 
should review the claims folder, including service medical 
records.  Taking into account the service medical record reporting 
the use of Librium for anxiety, the examiner should give an 
opinion as to whether it is at least as likely as not (50 percent 
probability or greater) that the veteran's psychiatric disorders, 
to include major depressive disorder and bipolar disorder 
(excluding PTSD), had their onset during his period of military 
service from May 1974 to August 1975.  The examiner should provide 
a rationale for the opinion.  If the examiner who conducted the 
September 2001 examination is unavailable another medical 
professional should provide the necessary opinion.

2.  The case should then be returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



